DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communication: Applicant’s Amendment filed August 8, 2022.

Claims 1-3 and 5-20 are pending in the application.  Claims 6-20 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Response to Applicant’s Arguments
Applicant’s amendments overcome the previously applied rejection under 35 U.S.C. 112.  
However, with regard to the rejection under 35 U.S.C. 102(a)(1), Applicant’s amendments and arguments have been considered but are not persuasive in overcoming the outstanding rejection of record, as modified to take into account Applicant’s amendments to the claims.
In particular, Applicant argues that “Yao…does not appear to disclose that the ‘first metal particles contact each other, can be displaced from each other, and do not adhere mutually.’”  This argument is not persuasive as Yao teaches that “…the heat conductive particles 60 [flow] and fill the contact surface…” (paragraph [0022]).  Yao Figure 3 shows that the first metal particles {60} are not adhered to each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Published Patent Application No. 20100172101 A1 to Yao et al. (referred to hereafter as “Yao”).

Regarding claim 1, Yao teaches a conductive heat radiation film {Figure 3} comprising: a first film {44} including a plurality of first metal particles {60}; and a plurality of carbon nanotubes {20} including tips adhered to the first film, the first metal particles contact each other, can be displaced from each other, and do not adhere mutually {“…the heat conductive particles 60 [flow] and fill the contact surface…” (paragraph [0022]; Yao Figure 3 shows that the first metal particles {60} are not adhered to each other}. Regarding claim 2 (that depends from claim 1), Yao teaches each of the first metal particles includes silver {“heat conductive particles 60 may be made of metal…The metal may be…silver” (paragraph [0020])}.  It is noted that the Yao first film {44} is a film that could have been obtained by including a step of heating a paste including the first metal particles at a temperature of 130° C. or less. Regarding claim 3 (that depends from claim 1), Yao teaches each of the first metal particles includes copper {“heat conductive particles 60 may be made of metal…The metal may be…copper” (paragraph [0020])}.  It is noted that the Yao first film {44} is a film that could have been obtained by including a step of heating a paste including the first metal particles at a temperature of 210° C. or less.Regarding claim 5 (that depends from claim 1), Yao teaches a second film {42} including a plurality of second metal particles {60 in 42}; wherein the ends of the carbon nanotubes {20} opposite to the tips are adhere to the second film.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826